DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 16/478,820 have been fully considered but they are not persuasive. While the arguments and amendments required reordering the rejections, the prior art relied upon has not changed.
Applicant first argues, in reference to claims 1, 3, and 17, that the prior art does not teach “wherein the incidence angles are non-zero, and wherein, after being molded into the molded shape, the tape material is impregnated in resin, including by resin transfer molding (pg 9 last full paragraph) 
Applicant further argues that Kurtz utilizes a hot-stamping process rather than the forming and impregnating, such as resin transfer molding, as claimed. While the Examiner agrees, Bruyere teaches a resin transfer molding process and apparatus which is capable of forming three dimensional shapes (Fig. 1) wherein the widths of the tows are continuously variable (para 0048). As such, Bruyere teaches a process and apparatus known in the art for forming three-dimensional shapes with variably spread tapes and it would have been prima facie obvious to utilize the known process and apparatus to form a known composite shape. See MPEP 2144.07.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


“spreading unit” in claim 1, found in paragraph 0018 of Applicant’s specification as filed.
“placing unit” in claims 1 and 2 found in paragraphs 0034-0039 of Applicant’s specification as filed and Fig. 1. .
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In reference to claims 1, 2, and 5-15:
Claim 1 recites the limitation “a curved flange portion” in line 3 but recites “a flange portion” and “the flange portion” in lines 11 and 20, respectively. It is unclear whether “a flange portion” is referring to the curved flange portion or a separate flange portion.
Claim 6 recites “the flange portion” in line 5.
Claim 12 recites “the flange portion” in lines 2 and 4.
Claims 2 and 5-15 are rejected as depending from an indefinite claim.

In reference to claims 3, 4, 7, 8, and 16:
Claim 3 recites the limitation “a curved flange portion” in line 3 but recites “a flange portion” and “the flange portion” in lines 10 and 19, respectively. It is unclear whether “a flange portion” is referring to the curved flange portion or a separate flange portion.
Claim 8 recites “the flange portion” in line 5.
Claim 16 recites “the flange portion” in line 2.
Claims 4, 7, 8, and 16 are rejected as depending from an indefinite claim.

In reference to claims 17-20:

Claim 20 recites “the flange portion” in line 5.
Claims 18-20 are rejected as depending from an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruyere (US20070026215 – previously of record) in view of Kurtz (US20180319102 – previously of record).

In reference to claim 1:

a spreading unit configured to spread and capable of increasing a width of the tape material by spreading the tape material (para 0039); and
a placing unit configured to place the tape material which has passed through the spreading unit onto a surface of a molding tool and capable of changing a direction of the tape material to be placed (para 0049),
wherein the molded shape is a three-dimensional shape (Fig. 1)
wherein the spreading unit continuously changes the width of the tape material to avoid generation of a gap between adjacent strips of the tape material (paras 0058-0059), the adjacent strips being adjacent to each other when the tape material is placed on the surface of the molding tool, and the placing unit places the strips of the tape material side by side in a plurality of rows on the surface of the molding tool (Fig. 1), 
wherein, after being molded into the molded shape, the tape material is impregnated in resin, including by resin transfer molding (para 0002).
Bruyere does not teach wherein the three-dimensional shape has a curved flange portion having a web portion having a curved edge and a flange portion vertically extending from the curved edge of the web portion, so that incidence angles of the curved strips of the tape material from the web portion to the flange portion are aligned with one another; wherein each of the respective incidence angles is defined as an angle between a corresponding one of the respective curved strips of the tape material and the curved edge in a surface of the web portion; wherein the incidence angles are non-zero, and while placing the tape material in a curved form to form curved strips.


In reference to claim 2:
Kurtz further teaches wherein the web portion has the curved edge and a second curved edge opposite to the curved edge (Fig. 10), and
wherein the placing unit is further configured to place the tape material in a curved form with a curvature corresponding to a ratio of a length of the curved edge to a length of the second curved edge (Fig. 10).

In reference to claim 3:

a spreading unit configured to spread and capable of increasing a width of the tape material by spreading the tape material (para 0039); and
a placing unit configured to place the tape material which has passed through the spreading unit onto a surface of a molding tool and capable of changing a direction of the tape material to be placed (para 0049),
wherein the molded shape is a three-dimensional shape (Fig. 1)
wherein the spreading unit continuously changes the width of the tape material to avoid generation of a gap between adjacent strips of the tape material (paras 0058-0059), the adjacent strips being adjacent to each other when the tape material is placed on the surface of the molding tool, and the placing unit places the strips of the tape material side by side in a plurality of rows on the surface of the molding tool (Fig. 1), 
wherein, after being molded into the molded shape, the tape material is impregnated in resin, including by resin transfer molding (para 0002).
Bruyere does not teach wherein the three-dimensional shape has a curved flange portion having a web portion having a curved edge and a flange portion  vertically extending from the curved edge of the web portion, so that incidence angles of the curved strips of the tape material from the web portion to the flange portion are aligned with one another; wherein each of the respective incidence angles is defined as an angle between a corresponding one of the respective curved strips of the tape material and the curved edge in a surface of the web portion; wherein the incidence angles are non-zero, and while placing the tape material in a curved form to form curved strips.
However, this use of an art recognized machine to produce a product supports an obviousness determination (MPEP §2144.07). As applied to the instant application, Bruyere teaches a machine for 

In reference to claim 4:
In addition to the discussion of claim 3, above, Kurtz further teaches wherein the web portion has the curved edge and a second curved edge opposite to the curved edge (Fig. 10), and 
wherein the placing further places the tape material in a curved form with a curvature corresponding to a ratio of a length of the curved edge to a length of the second curved edge (Fig. 10).

In reference to claim 5:
In addition to the discussion of claim 1, above, Kurtz further teaches wherein the surface of the web portion comprises a flat shape (Fig. 10).

In reference to claim 6:


In reference to claim 7:
In addition to the discussion of claim 3, above, Kurtz further teaches wherein the surface of the web portion comprises a flat shape (Fig. 10).

In reference to claim 8:
In addition to the discussion of claim 3, above, Kurtz further discloses wherein the placing places the strips of the tape material side by side in the plurality of rows on the surface of the molding tool while placing the tape material in a curved form to form curved strips, so that incidence angles of the curved strips of the tape material from the web portion to the flange portion are substantially equal with one another (paras 0022, 0069, 0074; Fig. 10).

In reference to claim 9:
In addition to the discussion of claim 1, above, Bruyere, as modified by Kurtz, further discloses wherein the web portion includes the curved edge and a second curved edge opposite to the curved edge (Kurtz Fig. 10), and wherein the spreading unit varies the width of the tape material from the curved edge toward the second curved edge opposite to the curved edge (Bruyere paras 0028, 0039, 0040, 0056, 0058, 0059).

In reference to claim 10:
In addition to the discussion of claim 2, above, Kurtz further discloses wherein the curvature of the tape material corresponds to a curvature of the curved edge at both ends of the web portion (para 0074, Fig. 10).

In reference to claim 11:
In addition to the discussion of claim 2, above, Kurtz further discloses wherein the curvature of the tape material corresponds to a ratio of a length of the curved edge of the web portion to a length of the second curved edge of the web portion (paras 0022, 0069; 0074; Fig. 10).

In reference to claim 12:
In addition to the discussion of claim 1, above, Kurtz further discloses wherein an incidence angle of the tape material with respect to the flange portion on a first side is aligned to the incidence angle of the tape material with respect to the flange portion on a second side, the second side being opposite to the first side (para 0069; Figs. 2, 10).

In reference to claim 13:
In addition to the discussion of claim 1, above, Bruyere further discloses further comprising: a controller configured to control the width of the tape material; wherein, the controller controls the width of the tape material by the spreading unit (paras 0040, 0056).

In reference to claim 14:
In addition to the discussion of claim 1, above, Kurtz further discloses comprising: a controller configured to place the tape material, by the placing unit, which has passed through the spreading unit 

In reference to claim 15:
In addition to the discussion of claim 1, above, Bruyere further discloses further comprising: a controller configured to control the spreading unit and the placing unit (paras 0040, 0056).

In reference to claim 16:
In addition to the discussion of claim 3, above, Kurtz further discloses wherein an incidence angle of the tape material with respect to the flange portion on a first side is aligned to the incidence angle of the tape material with respect to the flange portion on a second side, the second side being opposite to the first side (paras 0022, 0069, 0074; Figs. 2 and 10).

In reference to claim 17:
Bruyere discloses fiber-material molding machine configured to place strips of a tape material side by side and mold the tape material into a molded shape, the tape material including a continuous fiber bundle extending in a longitudinal direction, the machine comprising: 
a controller  (paras 0040, 0056)configured to execute: 
spreading the tape material to increase a width of the tape material; and placing the tape material after the spreading the tape material onto a surface of a molding tool (paras 0040, 0056), 
wherein the molded shape is a three-dimensional shape (Fig. 1), 
wherein the spreading continuously changes the width of the tape material to avoid generation of a gap between adjacent strips of the tape material (paras 0058-0059), the adjacent strips being adjacent to each other when the tape material is placed on the surface of the molding tool, and the 
wherein, after being molded into the molded shape, the tape material is impregnated in resin, including by resin transfer molding (para 0002).
Bruyere does not disclose the molded shape having a curved flange portion, having a web portion having a curved edge and a flange portion vertically extending from the curved edge of the web portion, while placing the tape material in a curved form to form curved strips, so that incidence angles of the curved strips of the tape material from the web portion to the flange portion are aligned with one another wherein the respective incidence angles are defined as an angle between the respective curved strips of the tape material and the curved edge in a surface of the web portion, wherein the incidence angles are non-zero.
However, this use of an art recognized machine to produce a product supports an obviousness determination (MPEP §2144.07). As applied to the instant application, Bruyere teaches a machine for producing three-dimensional, curved composite products. Kurtz teaches a three-dimensional curved composite product (abstract; Fig. 10). Kurtz further teaches the three-dimensional curved composite product has a curved flange portion, having a web portion having a curved edge and a flange portion vertically extending from the curved edge of the web portion (Fig. 10). Bruyere further discloses that the composite tape material is placed  in a curved form to form curved strips, so that incidence angles of the curved strips of the tape material from the web portion to the flange portion are aligned with one another, wherein the respective incidence angles are defined as an angle between the respective curved strips of the tape material and the curved edge in a surface of the web portion, wherein the incidence angles are non-zero (Fig. 10). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize the machine of Bruyere to produce the 

In reference to claim 18:
In addition to the discussion of claim 17, above, Bruyere, as modified by Kurtz, further teaches wherein the web portion has the curved edge and a second curved edge opposite to the curved edge (Kurtz Fig. 10), and 
wherein the placing further places the tape material in a curved form with a curvature corresponding to a ratio of a length of the curved edge to a length of the second curved edge (Kurtz Fig. 10).

In reference to claim 19:
In addition to the discussion of claim 17, above, Bruyere, as modified by Kurtz, further teaches wherein the surface of the web portion comprises a flat shape (Kurtz Fig. 10).

In reference to claim 20:
In addition to the discussion of claim 17, above, Bruyere, as modified by Kurtz, further teaches wherein the placing places the strips of the tape material side by side in the plurality of rows on the surface of the molding tool while placing the tape material in a curved form to form curved strips, so that the incidence angles of the curved strips of the tape material from the web portion to the flange portion are substantially equal with one another (Kurtz Fig. 10).

Conclusion

Woods (US4790898)
Pedigo (US20160176123)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724. The examiner can normally be reached M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L SWANSON/              Examiner, Art Unit 1745